DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on September 9, 2021.  Claims 1-21 are pending in the case.  Claims 1 and 21 are the independent claims.  
This action is non-final.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 10, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fidanza et al. (US 20180349991 A1) in view of Hess et al. (US 10057227 B1).
With respect to claims 1 and 21, Fidanza teaches a tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations (e.g. paragraph 0067, Fig. 1, credit decision and loan issuance system including MO server 101 which includes processor as a controller 106 and other components including software/firmware) comprising a method, and the method, comprising: 
obtaining, with a computer system, a first set of queries from an application for a set of values of a record from a database, wherein the application is being executed by a first computing device (e.g. paragraph 0060, mobile device of consumer connected to loan issuance server; acquiring at loan issuance server initial set of data from e-wallet of consumer and public data sources; paragraph 0071, initial data from consumer stored initially in application database; paragraph 0076, Fig. 2, user communicates with e-wallet and communicates initial user data with application API; application brought up on mobile device; data stored in application database and data warehouse; based on the initial user data, user makes a request for credit and application API queries the credit/loan engine for maximum amount of the loan that may be made to the customer/user; paragraph 0077, initial set of data retrieved from initial communication with the user from external databases based on external data sources; paragraph 0128, Fig. 8, user at their device initiates transaction for loan request; paragraph 0132, Fig. 13, user requesting loan as shown in block 400; paragraph 0134, Fig. 16, showing screen shots for application menu on mobile device; request for preapproved loan as shown in block 450; paragraph 0138, Fig. 26, web portal application on personal computer showing home page with information regarding requesting a loan); 
determining, with the computer system, a numeric boundary based on the set of values (e.g. paragraph 0060, generating user ID number that matches initial set of data, storing initial set of data and user ID number in database as user profile; generating credit score based on the matching average credit of user profiles and data attributes of user ID number/initial set of data to determine a maximum allowed credit for the consumer; loan approved based on maximum allowed credit of the consumer; paragraph 0062, storing information in transaction database about consumers that subscribe to the e-wallet and their transactions; paragraph 0076, returning data on maximum loan amount; response for maximum loan amount is returned to user mobile device; paragraph 0078, using initial data/attribute string to generate immediate credit score for the user, matching user attribute strings to database and applying maximum credit score for user profile, calculated as average credit score among all user profiles matching initial set of attributes; paragraph 0086, maximum credit calculated for user sent to e-wallet, and matched to user as pre-approved credit; paragraph 0128, Fig. 8, user preapproved and maximum credit shown; paragraph 0132, preapproved loan requested; paragraph 0134, Fig. 16, preapproved loan amount of $25,000 as shown in block 450; paragraph 0138, Fig. 26; as shown in Fig. 26, a maximum amount the user may request is displayed on the page, such as $56); 
providing, with the computer system, a user interface to the first computing device, the user interface comprising a user interface element displaying the numeric boundary (e.g. paragraph 0060, approved loan in maximum amount transmitted to device of the consumer to initiate API on the mobile device of the consumer to confirm or enter a value of a loan to be made; paragraph 0121, user accesses the application with the maximum credit displayed; paragraph 0126, Fig. 8, maximum credit shown in application API such as on the mobile device the user is using; paragraph 0132, Fig. 13, preapproved loan is requested as shown in block 402 followed by the preapproved loan with the amount that can be entered for the request as shown in block 404; paragraph 0134, Fig. 16, screen for application menu on mobile device, request for loan and amounts that can be entered such as $1,000 as shown in block 452; paragraph 0138, Fig. 26; as shown in Fig. 26, the user is prompted to select the amount of loan needed and provided with UI elements for entering the amount); 
obtaining, with the computer system, an interface-selected value provided by an interaction with the user interface element (e.g. paragraph 0060, user confirming or entering value of loan to be made on mobile device; paragraph 0121, user accesses application, chooses amount; paragraph 0126, Fig. 8, MO system confirms the amount with a notification and the user confirms; paragraph 0132, loan amount can be entered for the request as shown in block 404; paragraph 0134, block 452, loan amounts that can be entered via mobile device application menu such as is shown in block 452 of Fig. 16; paragraph 0138, Fig. 26; as shown in Fig. 26, the user is prompted to select the amount needed; as shown in the box above the slider interface, the corresponding selected amount needed is displayed, such as $30); 
determining whether an authentication value is received (e.g. paragraph 0060, receiving back from consumer confirmation or value of loan to be made and how it is to be dispersed; paragraph 0126, Fig. 8, user confirms; paragraph 0132, Fig. 13, user accepts as shown in block 406; paragraph 0134, Fig. 16, accepting of terms and conditions; paragraph 0138, confirmation of loan request, information, and requirement to accept terms and conditions is shown in Fig. 27); and 
in response to receiving the authentication value, updating, with the computer system, a field of the record based on the interface-selected value (e.g. paragraph 0060, crediting e-wallet of consumer or paying bill associated with account of consumer in the value of the loan; paragraph 0062, storing information in transaction database about consumers that subscribe to the e-wallet and their transactions; paragraph 0088, adding new attributes to user profile using loan activities and acquiring all transactional data from the e-wallet; importing user transactional data from the e-wallet and transactional application API; paragraph 0090, new data attributes stored in data warehouse; paragraph 0126, the amount is credited and the wallet credited; paragraph 0132, Fig. 13, loan delivered as shown in block 408; paragraph 0134, Fig. 16, loan delivered; paragraph 0139, Fig. 28, confirmation is shown with information about delivering the loan such as to an e-wallet, etc.).
Fidanza does not explicitly disclose:
obtaining, with the computer system, a set of computing devices associated with a user identified by the record using a second set of queries; 
obtaining, with the computer system, a first location of the first computing device and a plurality of locations, wherein each respective location is associated with a respective computing device of the set of computing devices; 
selecting a second computing device of the set of computing devices based on a set of distances between the first location and each location of the plurality of locations; 
that the authentication value is received from the second computing device.
However, Hess teaches:
obtaining, with the computer system, a set of computing devices associated with a user identified by the record using a second set of queries (e.g. col. 2 lines 43-51, user enabling multi-factor authentication for a particular account of the user; user specifying devices/mechanisms within user’s control such as personal cell phone, computer, laptop, tablet, landline telephone, that may be utilized to authenticate the user of the computing resource service; col. 3 lines 63-67, user utilizing multiple devices for accessing same user account and using multi-factor authentication of that account; col. 6 lines 39-50, user information database includes information related to user’s account credentials, including registered trusted devices, registered types of secondary devices to be used for transmitting authentication code to secondary device; initializing rules engine for determining user device preferences;  col 14 lines 39-50, secondary authentication mechanism provided at later stage; user progresses to secure webpages such a payment page, where secondary authentication is required; col. 21 lines 44-62, Fig. 8B step 802b, primary user device transmitting first authentication credential from primary customer device to authentication service, including username, email address, PIN, phone number, password, other identifier or collection of identifiers; validating authentication credential, retrieving authentication details from user information database 225 which contains credentials, user account information related to types of secondary mechanisms, etc.); 
obtaining, with the computer system, a first location of the first computing device and a plurality of locations, wherein each respective location is associated with a respective computing device of the set of computing devices (e.g. col. 3 lines 41-47, tracking requests from user’s primary device, which records information including location of the device and provides the information to computing resource service provider; col. 12 lines 60-67, pinging application on mobile device to determine location, or application on mobile device may report its location; primary device pinging secondary devices and reporting details about secondary devices such as whether they are nearby; col. 13 lines 1-10, retrieving and analyzing log of last communication of device to assume device is nearby; determining state of set of devices including locations of primary and secondary devices, and their connectivity; col. 13 lines 17-20, determining relative locations of user’s primary and secondary devices); 
selecting a second computing device of the set of computing devices based on a set of distances between the first location and each location of the plurality of locations (e.g. col. 3 lines 47-50, received information used to proactively determine the appropriate secondary user device to which to send the authentication code for multi-factor authentication; col. 6 lines 64-66, recommendation engine providing recommendations of secondary devices; col. 7 lines 25-receiving current user behavior from user’s primary device and comparing to contextual data, in order to identify ideal secondary user device; col. 13 lines 20-24, if user’s primary device is work computer detected at an office and the second device is a mobile device detected at a home location, then the secondary device would not be the appropriate secondary device to which to transmit a code; i.e. an appropriate secondary device for authentication is selected, at least in part, based on distances of devices with respect to one another, such as by selecting a device which is at the same location (and therefore at a nearby distance) as an appropriate device and determining that devices that are not at the same location (and therefore at a further distance) are inappropriate devices); 
that the authentication value is received from the second computing device (e.g. col. 4 lines 59-63, providing response to second user device providing a second authentication credential such as a code to be used by the user for multi-factor authentication; col. 7 lines 36-37 and 43-, secondary device having highest probability determined; transmitting response message to secondary user device selected, which includes secondary credentials such as code; mechanisms include SMS messages, voice calls, login approval/push notification to application on the device, authenticator application on the device, transmission of audio signal, visual message, etc.; col. 7 line 61-col. 8 line 2, listing types of devices; col. 8 lines 26-56, enabling user to read code send to secondary device, generated by secondary device, etc.; alternatively (i.e. to manual entry of the code by the user), the code can be transmitted by short range communication, such as NFC, induction/infrared wireless, Bluetooth, acoustic-based data transfer, light-based transfer, etc.; col. 12 lines 41-52, in place of authentication code transmitting secondary one-time password, transmitting notification request to device, where user may allow or deny the request in order to be authenticated; response to the request such as an approval may be a response message or callback to the authentication service; notification request and response thereto used to confirm possession of the authenticating device via the notification mechanism).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza and Hess in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued), to incorporate the teachings of Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data) to include the capability to provide additional validity/assurance regarding the user’s selection to make an account change (such as selecting a loan amount for a user financial account as taught by Fidanza) by determining a set of registered secondary devices associated with the user, obtaining locations of the user’s primary device (i.e. the one the user has requested the account change at as taught by both Fidanza and Hess) and secondary devices, determining an ideal secondary device to be utilized for further assurance/authentication based on behavioral and contextual information, including at least in part on distances between the primary device and secondary devices (including at least determining whether a device is appropriate or inappropriate for assurance/authentication purposes based on whether it is at a same, or different, location as the primary device) and, based on the determination of the ideal secondary device, receiving the authentication value from the determined secondary device (i.e. such as by the secondary device transmitting a received authentication code to the primary device in order to complete authentication, the user allowing the request at the secondary device via a notification request at the secondary device, etc., where the received authentication value is used to confirm possession of the authentication device and approve the action requested by the notification, as taught by Hess).  One of ordinary skill would have been motivated to perform such a modification in order to enable multi-factor authentication for a customer account and receive an authentication code from a service provider on a device that is appropriate/desired for that user under the specific conditions for which the user has made the request, and to provide additional security for the user/customer account without requiring any additional work or resources on the part of the customer as described in Hess (col. 3 lines 54-60).
With respect to claim 18, Fidanza in view of Hess teaches all of the limitations of claim 1 as previously discussed, and Hess further teaches the operations further comprising steps for selecting the second computing device (e.g. col. 3 lines 47-50, received information used to proactively determine the appropriate secondary user device to which to send the authentication code for multi-factor authentication; col. 6 lines 64-66, recommendation engine providing recommendations of secondary devices; col. 7 lines 25-receiving current user behavior from user’s primary device and comparing to contextual data, in order to identify ideal secondary user device; i.e. the process of selecting the secondary device includes at least receiving information, comparing to contextual/behavioral data, making a determination, etc., comprising a plurality of steps).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza and Hess in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued), to incorporate the teachings of Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data) to include the capability to determine an ideal secondary device for authentication using a set of steps.  One of ordinary skill would have been motivated to perform such a modification in order to enable multi-factor authentication for a customer account and receive an authentication code from a service provider on a device that is appropriate/desired for that user under the specific conditions for which the user has made the request, and to provide additional security for the user/customer account without requiring any additional work or resources on the part of the customer as described in Hess (col. 3 lines 54-60).
With respect to claim 19, Fidanza in view of Hess teaches all of the limitations of claim 1 as previously discussed, and Fidanza further teaches the operations further comprising steps for providing the UI (e.g. paragraph 0060, approved loan in maximum amount transmitted to device of the consumer to initiate API on the mobile device of the consumer to confirm or enter a value of a loan to be made; paragraph 0121, user accesses the application with the maximum credit displayed; paragraph 0126, Fig. 8, maximum credit shown in application API such as on the mobile device the user is using; paragraph 0132, Fig. 13, preapproved loan is requested as shown in block 402 followed by the preapproved loan with the amount that can be entered for the request as shown in block 404; paragraph 0134, Fig. 16, screen for application menu on mobile device, request for loan and amounts that can be entered such as $1,000 as shown in block 452; paragraph 0138, Fig. 26; as shown in Fig. 26, the user is prompted to select the amount of loan needed and provided with UI elements for entering the amount; i.e. where providing the UI includes at least determining the maximum credit (and other data to be included in the UI), generating the UI, and providing the UI (or values necessary to display the UI) to the user at the user’s application).
With respect to claim 4, Fidanza in view of Hess teaches all of the limitations of claim 1 as previously discussed, and Hess further teaches wherein selecting the second computing device further comprises: 
determining a plurality of network performance metrics based on the set of computing devices, wherein each respective network performance metric of the plurality of network performance metrics is associated a respective device of the set of computing devices, and wherein a first network performance metric of the plurality of network performance metrics is associated with the second computing device (e.g. col. 3 lines 42-50, primary device recording information such as cellular reception or signal strength of the device at the time of the request; information used to proactively determine appropriate secondary user device; col. 13 lines 6-9, determining state of set of devices including connectivity of devices; col. 25 line 13-14, obtaining data from primary device related to state of primary device; col. 25 lines 54-55, obtaining data corresponding to current state of set of devices associated with identity; col. 26 lines 27-28, current state of set of devices includes network connection status, service signal strength, etc.; i.e. determining network performance metrics such as reception, signal strength, and connectivity of respective devices, including a connectivity of a secondary device); 
determining whether the first network performance metric satisfies a network performance criterion (e.g. col. 3 lines 13-16, indicating that a device which lacks connectivity cannot receive an authentication code for secondary authentication; col. 13 lines 6-9, col. 25 lines 54-55, col. 26 lines 27-28 as cited above; i.e. where network connection status/connectivity is obtained for the plurality of devices, including a secondary device to be used for authentication, where a device to be used for authentication must have a status of “connected” in order to be used for the authentication, where having this status and therefore being eligible is analogous to satisfying a network performance criterion); and 
in response to a determination that the first network performance metric satisfies the network performance criterion, selecting the second computing device (e.g. col. 25 lines 16-17, determining based at least in part on the data, secondary authentication device; col. 25 lines 56-57, determining way of enabling authentication (i.e. secondary device to be used) based at least in part on obtained data (i.e. data corresponding to state of devices, including network connection status, signal strength, etc.)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza and Hess in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued), to incorporate the teachings of Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data) to include the capability to determine a set of network performance metrics for respective primary and secondary devices of the user, including state information for the devices such as connectivity of respective devices, signal strength, and reception, where this obtained information is used at least in part to determine which secondary device is to be used for performing assurance/authentication (i.e. such as determining a device based on connectivity, where a device having connectivity meets criteria for selection since it is capable of receiving the authentication information, where a device not having connectivity would not meet the criteria, since it would not be capable of receiving the authentication information).  One of ordinary skill would have been motivated to perform such a modification in order to enable multi-factor authentication for a customer account and receive an authentication code from a service provider on a device that is appropriate/desired for that user under the specific conditions for which the user has made the request, and to provide additional security for the user/customer account without requiring any additional work or resources on the part of the customer as described in Hess (col. 3 lines 54-60).
With respect to claim 10, Fidanza in view of Hess teaches all of the limitations of claim 1 as previously discussed, and Hess further teaches the operations further comprising retrieving a user authentication category associated with the user identified by the record, wherein selecting the second computing device comprises selecting the second computing device based on a determination that the second computing device is associated with the user authentication category (e.g. col. 7 lines 31-41, comparing current user behavior with user’s contextual behavior data in order to identify an ideal secondary user device; secondary user device with highest probability determined, providing information including type of device (such as landline telephone) and type of mechanism (voice call); col. 7 lines 50-59, describing different types of secondary mechanisms such as SMS messages, voice calls, login approvals/push notifications to applications, etc.; col. 18 lines 56-64, utilizing statistical model database and rules engine using customer specific statistical model to determine best secondary mechanism/device to send authentication, via type of user device the user generally selects based on certain context; col. 21 lines 59-61, user information database contains information related to types of secondary mechanisms for use in authentication; i.e. where the user information stored in the database includes types of mechanisms to be used, such as SMS message, voice call, notification, etc., analogous to user authentication categories associated with the user retrieved from a database, and information indicative of user preferences for different contexts, such as in the form of contextual behavior data, and the determining of the secondary device includes determining the device based on the user information).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza and Hess in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued), to incorporate the teachings of Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data) to include the capability to store a set of authentication mechanism types associated with the user, including user preferences such as preferences indicated by contextual behavioral data of the user, and to retrieve and to determine a secondary device for authentication based on it being associated with these stored mechanism types.  One of ordinary skill would have been motivated to perform such a modification in order to enable multi-factor authentication for a customer account and receive an authentication code from a service provider on a device that is appropriate/desired for that user under the specific conditions for which the user has made the request, and to provide additional security for the user/customer account without requiring any additional work or resources on the part of the customer as described in Hess (col. 3 lines 54-60).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fidanza in view of Hess, further in view of Hanson et al. (US 20210089537 A1), further in view of Peek et al. US 20130018918 A1), further in view of Poppe et al. (US 20190012256 A1).
With respect to claim 11, Fidanza in view of Hess teaches all of the limitations of claim 1 as previously discussed, and Fidanza further teaches wherein retrieving the user data comprises: 
generating a first query comprising an identifier of the first query (e.g. paragraph 0060, acquiring initial set of data, generating user ID number that matches the initial set of data; i.e. where a first query corresponding to a generated ID acquires data about the user); 
generating a plurality of queries based on the first query, wherein each query of the plurality of queries comprises a shared set of parameters that is shared with the first query (e.g. paragraph 0060, storing initial set of data and user ID number in transaction database; generating credit score based on average credit among a plurality of user profiles stored within the transaction database and by matching a data attribute string based on the user ID number and the initial set of data; i.e. based on the results of the initial set of data acquired by the first query/queries, including a set of attributes/parameters, a plurality of other user profiles in the database are accessed (i.e. via respective queries) in order to obtain matching attributes/parameters, analogous to a shared set of attributes between the first query associated with the user and the plurality of queries associated with the plurality of other user profiles); 
Although Fidanza does not disclose that the retrieved user data includes the set of computing devices, Hess teaches that the retrieved user data includes the set of computing devices (i.e. as previously cited).  In addition, Hess further teaches retrieving, with a query of the plurality of queries, a set of device identifiers (e.g. col. 2 lines 43-51, user enabling multi-factor authentication for a particular account of the user; user specifying devices/mechanisms within user’s control such as personal cell phone, computer, laptop, tablet, landline telephone, that may be utilized to authenticate the user of the computing resource service; col. 3 lines 63-67, user utilizing multiple devices for accessing same user account and using multi-factor authentication of that account; col. 6 lines 39-50, user information database includes information related to user’s account credentials, including registered trusted devices, registered types of secondary devices to be used for transmitting authentication code to secondary device; initializing rules engine for determining user device preferences;  col 14 lines 39-50, secondary authentication mechanism provided at later stage; user progresses to secure webpages such a payment page, where secondary authentication is required; col. 21 lines 44-62, Fig. 8B step 802b, primary user device transmitting first authentication credential from primary customer device to authentication service, including username, email address, PIN, phone number, password, other identifier or collection of identifiers; validating authentication credential, retrieving authentication details from user information database 225 which contains credentials, user account information related to types of secondary mechanisms, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza and Hess in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued), to incorporate the teachings of Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data) to include the capability to provide additional validity/assurance regarding the user’s selection to make an account change (such as selecting a loan amount for a user financial account as taught by Fidanza) by determining a set of registered secondary devices associated with the user, by querying corresponding user information.  One of ordinary skill would have been motivated to perform such a modification in order to enable multi-factor authentication for a customer account and receive an authentication code from a service provider on a device that is appropriate/desired for that user under the specific conditions for which the user has made the request, and to provide additional security for the user/customer account without requiring any additional work or resources on the part of the customer as described in Hess (col. 3 lines 54-60).
Fidanza and Hess do not explicitly disclose locking the set of values of a record based on the plurality of queries.  However, Hanson teaches locking the set of values of a record based on the plurality of queries (e.g. paragraphs 0070-0072, describing Figs. 9 and 10, query received, rows relevant to query identified, location of data within row identified; applying access lock to identifier of row; while access lock is active data within row is manipulated in accordance with query; after manipulation of row is completed and row contains updated data, access lock is released; access lock is temporary row level access lock that blocks accesses to row in question, but allows other processes to access the segment of which the row Is a part).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, and Hanson in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued) and Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data), to incorporate the teachings of Hanson (directed to performing transactional and analytical data processing using a data structure) to include the capability to when executing the plurality of queries (i.e. of user data as taught by Fidanza), lock the set of values of a record based on the queries.  One of ordinary skill would have been motivated to perform such a modification in order to allow for blocking of access to particular portion of a record, such as a row corresponding to a query, while allowing other processes to access the segment, such that concurrent processes can be carried out within the segment without waiting, thus improving system throughput and response time as described in Hanson (paragraph 0072).
Fidanza, Hess, and Hanson do not explicitly disclose:
storing a plurality of promises of the plurality of queries in an in-memory data store; 
fulfilling the plurality of promises of the plurality of queries stored in the in-memory data store based on the set of device identifiers.
However, Peek teaches 
storing a plurality of promises of the plurality of queries in an in-memory data store (e.g. paragraph 0027, receiving database query, determining whether query matches another query currently being processed, or residing on a queue waiting to be processed; if duplicate found, processing the query as a duplicate, including identifying earlier pending database query in the queue and associating the query with the connection identifier corresponding to the received query, to facilitate forwarding of database results once received; adding query to processing queue; using queue to handle database requests; queue facilitates ordering and implementing levels of priority associated with queries; i.e. where storing a plurality of queries on a queue, including by associating identifiers between duplicate requests so that the duplicate requests can be fulfilled once results for an earlier request are received, is analogous to storing a plurality of promises of a plurality of queries); 
fulfilling the plurality of promises of the plurality of queries stored in the in-memory data store based on the set of device identifiers (e.g. paragraph 0027, forwarding database results once corresponding database results are received; paragraph 0028, determining whether queries have been processed from queue; receiving database results corresponding to previous database queries; reporting query results to all requesting database clients; reporting not only to client who initiated first request but also to any client associated with requests processed as duplicates, such as by referring to connection identifier; repeating steps for additional database queries that may be substantially similar to queries already in queue or pending processing; i.e. where the identification as a duplicate and association with previous identical request are collectively analogous to storing a promise for that duplicate query (i.e. an indication that it will be fulfilled in the future upon receiving results for the previous query), and reporting the query results obtained for the previous query as a response to the duplicate query is analogous to fulfilling the promise for the duplicate query).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, Hanson, and Peek in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued), Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data) and Hanson (directed to performing transactional and analytical data processing using a data structure, such as a database), to incorporate the teachings of Peek (directed to repetitive query recognition and processing) to include the capability to associate requests including queries with a connection/session identifier and store them on a queue, and to further determine that other queries are duplicates, and storing the duplicate queries in association with the request by storing the duplicate queries in association with the connection/session identifier associated with the request, where the association of the duplicate queries with the a previous query such that the duplicate queries are to be fulfilled with the results for the previous query effectively indicates a promise that the duplicate query will be fulfilled at a later time, when the results for the previous query are received and forwarded to the duplicate request. One of ordinary skill would have been motivated to perform such a modification in order to reduce or eliminate disadvantages and problems associated with repetitive database query processing, conserving computing resources and minimizing transaction delays as described in Peek (paragraph 0007, 0025).
Assuming arguendo that Fidanza, Hess,, Hanson, and Peek do not teach promises, Poppe teaches use of promises in response to a query (e.g. paragraph 0077, to allow for non-blocking of query functions, using futures; query function immediately returns promise, which the caller stores in a future; actual access performed asynchronously at a later time; result eventually returned asynchronously).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, Hanson, Peek, and Poppe in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued), Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data), Hanson (directed to performing transactional and analytical data processing using a data structure, such as a database), and Peek (directed to repetitive query recognition and processing), to incorporate the teachings of Poppe (directed to concurrent test program execution, including asynchronous query execution) to include the capability to, in response to calling of a query, immediately return a promise which is stored in a future, where the promise is fulfilled at a later time. One of ordinary skill would have been motivated to perform such a modification in order to allow for non- blocking of query functions as described in Poppe (paragraph 0077).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fidanza in view of Hess, further in view of Desineni et al (US 20170132024 A1).
With respect to claim 12, Fidanza in view of Hess teaches all of the limitations of claim 1 as previously discussed.  Fidanza and Hess do not explicitly disclose:
obtaining a first web message from the first computing device at a uniform resource locator, wherein the first web message comprises link data; 
parsing the link data of the first web message to obtain a set of key-value pairs; 
generating a plurality of user interface states based on the set of key-value pairs, wherein providing the user interface to the first computing device comprises providing the plurality of user interface states to the first computing device.
However, Desineni teaches: 
obtaining a first web message from the first computing device at a uniform resource locator, wherein the first web message comprises link data (e.g. paragraph 0051, receiving link such as from browser); 
parsing the link data of the first web message to obtain a set of key-value pairs (e.g. paragraph 0051, parsing link; paragraph 0053, predetermined UI event sequence identified by link, including views and transitions between them; paragraph 0056, offline analysis system determining UI event sequences used to reach views, referred to as a breadcrumb trail; paragraph 0057, breadcrumb trail stored in data store which may be a key-value store; i.e. based on the link, a set of key-value pairs comprising breadcrumbs is obtained); 
generating a plurality of user interface states based on the set of key-value pairs, wherein providing the user interface to the first computing device comprises providing the plurality of user interface states to the first computing device (e.g. paragraph 0051, navigating to deep state indicated by link; paragraph 0053, simulating events from UI event sequence identified by link, transitioning app from view A to view B to view C, to reach deep state; simulating events in series in order; paragraph 0056, breadcrumbs composed of ordered sequence of UI events; storing breadcrumbs; paragraph 0059, providing breadcrumb-based access mechanism to client; paragraph 0060, deep link actuated by sending breadcrumb based URI to app).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, and Desineni in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued) and Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data), to incorporate the teachings of Desineni (directed to deep linking to mobile application states through programmatic replay of user interface events) to include the capability to receive a link, such as a deep link, from the user device (i.e. of Fidanza, such as the user navigating to a location in the loan application via deep link), parse the link to obtain a set of key-value pairs designating transitions between UI states to reach the deep state, generate a set of breadcrumbs indicating an ordered sequence of UI states, and provide the breadcrumbs to the user device so that the device can navigate to the deep linked state (i.e. such as the interface of Fidanza for setting a desired loan amount).  One of ordinary skill would have been motivated to perform such a modification in order to provide for deep link functionality in mobile apps without requiring further effort from developers or requiring assistance from software programmers as described in Desineni (paragraph 0043-0044).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fidanza in view of Hess, further in view of Sogani et al (US 20170192766 A1).
With respect to claim 13, Fidanza in view of Hess teaches all of the limitations of claim 1 as previously discussed.  Fidanza and Hess do not explicitly disclose wherein the application is a first application, and wherein obtaining the set of queries comprises: 
obtaining a first web message from the first computing device based on the use of an uniform resource locator, wherein the first web message indicates whether a second application is installed on the first computing device; 
determining whether the second application is installed on the first computing device based on the first web message; 
in response to a determination that the second application is not installed on the first computing device, selecting an application module from a plurality of application modules, wherein the uniform resource locator links to the plurality of application modules; and 
sending a second set of web messages to the first computing device, wherein the second set of web messages comprises program code of the application module.
However, Sogani teaches wherein the application is a first application, and wherein obtaining the set of queries comprises: 
obtaining a first web message from the first computing device based on the use of an uniform resource locator, wherein the first web message indicates whether a second application is installed on the first computing device (e.g. paragraph 0046, hosting web server at specific URL and configuring the deep link library to register domain of URL with operating system; web server registered at domain quixey.io, initial deep link beginning with HTTP://quixey.io/, etc.; remainder of URL identifies target of deep link ); 
determining whether the second application is installed on the first computing device based on the first web message (e.g. paragraph 0043, determining information about installed apps; paragraph 0048, passing URL to deep link library, which can then query installed applications on mobile device and determine whether the app is installed; paragraph 0058, user actuating deep link; determining whether app indicated by deep link is installed; if not, control transfers 220); 
in response to a determination that the second application is not installed on the first computing device, selecting an application module from a plurality of application modules, wherein the uniform resource locator links to the plurality of application modules (e.g. paragraph 0048, querying installed applications on device to determine whether app is installed and whether the app can be installed; paragraph 0054, if user device has acquired app, user device has deep link library; paragraph 0059, at 220, control determines whether web edition of app is available; if so at 224 determining whether web edition of app for particular state of deep link is high quality; if so transferring to 232; paragraph 0060, at 232, determining whether deep link can be created specific to web edition; i.e. as shown in Fig. 2, if, based on the application indicated by the deep link, it is determine that the app is not installed, the system determines whether an alternative method of accessing the deep link is viable and, therefore, permitted, such as when a web edition is available and high quality, and a deep link is available in the web edition); and 
sending a second set of web messages to the first computing device, wherein the second set of web messages comprises program code of the application module (e.g. paragraph 0038, if relevant app not installed, opening website related to desired app state; paragraph 0040, deep link associated with code that attempts to follow deep link upon selection by user; paragraph 0045, if deep link library not installed, web programming code used to make best effort at following the deep link; paragraph 0047, web server responding with code that attempts to follow the deep link; code provided tailored to device, OS type, browser version, etc.; paragraph 0060, deep link specific to web edition is available, opening URL in web browser, where URL may be same string as deep link or transformed version of original deep link; paragraph 0061, script or procedure call made to install app; app is installed and opened to state indicated by deep link; i.e. the response message to original message requesting to open deep link may include program code which follows the deep link, such as to a web version of the application at the deep linked state (including code of the web version itself) or which includes the application for installation).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, and Sogani in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued) and Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data), to incorporate the teachings of Sogani (directed to cooperative web-assisted deep link redirection) to include the capability to determine whether an application indicated by a requested deep link is installed on the requesting device and, if not, whether a high quality deep link to the state in a web version can be followed, or whether the app can be installed, and to respond to the deep link request with program code which attempts to follow the deep link, such as code for navigating to the state in the web version of the application (including code corresponding to the state of the web version) or for installing an app to the device (including the code of the installed app). One of ordinary skill would have been motivated to perform such a modification in order to provide the ability to open an app to a particular state using a method that is most likely to work as described in Sogani (paragraph 0061).
Claims 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fidanza in view of Hess, further in view of Sogani, further in view of Boudville (US 20160239284 A1).
With respect to claim 14, Fidanza in view of Hess, further in view of Sogani teaches all of the limitations of claim 13 as previously discussed.  Fidanza, Hess, and Sogani do not explicitly disclose wherein the uniform resource locator is obtained via a camera of the first computing device.  However, Boudville teaches wherein the uniform resource locator is obtained via a camera of the first computing device (e.g. paragraphs 0229-0231, mobile device has camera, scans barcode, decodes barcode, detects that it is a DL (deep link); barcode encodes DL which points to app server).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, Sogani, and Boudville in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued), Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data) and Sogani (directed to cooperative web-assisted deep link redirection), to incorporate the teachings of Boudville (directed to deep linking of mobile apps by barcode, sound, or collision) to include the capability to receive a deep link at a first device from another device via a camera, such as by scanning a barcode via the camera to detect an encoded deep link. One of ordinary skill would have been motivated to perform such a modification in order to provide multiuser interactions in an app using only a few manual steps as described in Boudville (paragraph 0132).
With respect to claim 15, Fidanza in view of Hess, further in view of Sogani teaches all of the limitations of claim 13 as previously discussed.  Fidanza, Hess, and Sogani do not explicitly disclose wherein the uniform resource locator is obtained via a near field communication interface of the first computing device.  However, Boudville teaches wherein the uniform resource locator is obtained via a near field communication interface of the first computing device (e.g. paragraph 0210, using NFC or RFID wireless transmission method; mobile device having appropriate transmitter and receiver for method; paragraph 0238, using NFC or RFID to encode the DL (deep link); i.e. a the first device may obtain the deep link for subsequent request via NFC using appropriate hardware for doing so).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, Sogani, and Boudville in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued), Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data) and Sogani (directed to cooperative web-assisted deep link redirection), to incorporate the teachings of Boudville (directed to deep linking of mobile apps by barcode, sound, or collision) to include the capability to receive a deep link at a first device from another device via RFID or NFC. One of ordinary skill would have been motivated to perform such a modification in order to provide multiuser interactions in an app using only a few manual steps as described in Boudville (paragraph 0132).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fidanza in view of Hess, further in view of Cernoch et al. (US 20170163647 A1).
With respect to claim 5, Fidanza in view of Hess teaches all of the limitations of claim 4 as previously discussed.  Fidanza and Hess do not explicitly disclose wherein: 
the first network performance metric comprises a latency measurement; and 
determining whether the first network performance metric satisfies the network performance criterion comprises determining whether the latency measurement is less than or equal to a latency threshold.
However, Cernoch teaches wherein: 
the first network performance metric comprises a latency measurement (e.g. paragraph 0093, communication rules including rule identifying technique for selecting between a set of potential destination devices; response latency); and 
determining whether the first network performance metric satisfies the network performance criterion comprises determining whether the latency measurement is less than or equal to a latency threshold (e.g. paragraph 0049, transmitting access-enabling code to user device; paragraph 0093, device having short response latency selected as destination device; i.e. where a “short” latency is analogous to a latency measurement being less than a threshold, where “short” latencies are those under the threshold and latencies which are not “short” are those which are above the threshold).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, and Cernoch in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued) and Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data), to incorporate the teachings of Cernoch (directed to scalable factor authentication) to include the capability to determine a destination device (i.e. a device to receive an authentication code for user in multi-factor authentication as taught by Hess and Cernoch) based on a set of selection rules, including a rule for selecting a device having a short response latency, where designation of “short” latency is indicative of a latency which is less than or equal to a threshold amount (i.e. the range of latencies designated as “short” being less than the threshold and the range of latencies not designated as “short” being greater than the threshold). One of ordinary skill would have been motivated to perform such a modification in order to improve upon authentication techniques which are burdensome to users and which do not easily differentiate between authorized and unauthorized devices, by providing for scalable authentication of access to resource data using challenge workflows as described in Cernoch (paragraph 0003-0004).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fidanza in view of Hess, further in view of Lin (US 20210168049 A1).
With respect to claim 6, Fidanza in view of Hess teaches all of the limitations of claim 4 as previously discussed.  Although Hess further teaches determining a first network performance metric satisfying a network performance criterion, such as device connectivity (as previously cited), Fidanza and Hess do not explicitly disclose wherein determining whether the first network performance metric satisfies the network performance criterion comprises determining whether a handshake session with the second computing device is successful.  However, Lin teaches wherein determining whether the first network performance metric satisfies the network performance criterion comprises determining whether a handshake session with the second computing device is successful (e.g. paragraph 0093, quality of service indicators including TCP connection establishment time, which refers to the time of three handshakes during TCP connection establishment process between a first device and a second device; paragraph 0099, to determine TCP connection establishment time, data packets containing three handshake messages generated during establishment of the TCP connection determined; difference in receiving time between a data packet corresponding to the first handshake and a data packet corresponding to the third packet may be calculated and determined as quality of service for the TCP connection establishment time; i.e. where completion of the three handshakes indicates that the devices are connected (the connection is established), this provides first network performance criteria related to connectivity of devices; further the time taken to establish this connection provides additional network performance criteria related to connectivity of devices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, and Cernoch in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued) and Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data), to incorporate the teachings of Lin (directed to quality of service monitoring) to include the capability to determine device connectivity (i.e. as taught by Hess, where device connectivity is a factor in determining which secondary device to utilize for authentication) based on related performance metrics, including determining whether the connection has been established based on completion of a handshake process, and further determining the time taken to establish this connection using the handshake process (i.e. as taught by Lin). One of ordinary skill would have been motivated to perform such a modification in order to perform quality of service monitoring at a wider scope and in more detail as described in Lin (paragraph 0029).
Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Fidanza in view of Hess, further in view of Poff et al. (US 2006031818 A1).
With respect to claim 7, Fidanza in view of Hess teaches all of the limitations of claim 1 as previously discussed, and Fidanza further teaches wherein providing the user interface to the first computing device comprises: 
causing the user interface element to display a slidable element that is movable from a first configuration to a second configuration (e.g. as shown in Figs. 16 and 26; i.e. where at least Fig. 26 shows GUI element for setting requested loan value along a line having a set of values), wherein: 
positioning the user interface element in the first configuration causes a first limit associated with the first configuration to be displayed in the UI (e.g. paragraph 0134, amounts that can be entered, such as $1,000 and/or preapproved amount of $25,000; as shown in Figs. 16 and 26; where at least Fig. 26 shows that the GUI element in the form of a slider is placed at a particular value on the line corresponding to $30, and the selected value is displayed above), 
positioning the user interface element in the second configuration causes a second limit associated with the second configuration to be displayed in the UI (e.g. paragraph 0134, amounts that can be entered, such as $1,000 and/or preapproved amount of $25,000; as shown in Figs. 16 and 26; i.e. where one of ordinary skill in the art would understand that the element of Fig. 26 is movable to a different location along the displayed set of values in order to answer the prompt “How much do you need” in the user interface, and the corresponding selected amount will be displayed), and 
the second limit is determined based on the numeric boundary (e.g. paragraph 0134, Figs. 16 and 26 as previously cited; i.e. as shown the user can request a loan amount via the user interface up to the approved amount as shown at the end of the sliding scale; therefore, the user can select as the second limit the maximum amount, where this corresponds to/is determined based on the numeric boundary (i.e. the preapproved maximum loan calculated based on queries regarding the user and other users as previously cited)).
Fidanza and Hess do not explicitly disclose generating bytecode representation of program code causing the user interface element to display the slidable element.  However, Poff teaches generating bytecode representation of program code causing the user interface element to display the slidable element (e.g. paragraph 0013, Java compiler generates bytecodes from Java program; paragraph 0014, bytecode interpreter used to execute Java program; paragraph 0022, Java Abstract Windowing Toolkit provides classes and behavior for GUI based applets and applications, and can be used to create slider bars and other user interface elements; i.e. where a user application is coded using Java, for example, including code for GUI elements such as slider bars, this results in a bytecode representation of the program code which causes a user interface to display a slidable element).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, and Poff in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued) and Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data), to incorporate the teachings of Poff (directed to acceleration of object oriented programming languages) to include the capability to implement the application displaying the slider (i.e. the client application of Fidanza) as using interpreted language such as Java, which results in the generation of a bytecode representation of the program which causes the user interface including the slider/slidable element to be displayed. One of ordinary skill would have been motivated to perform such a modification in order to perform quality of service monitoring at a wider scope and in more detail as described in Lin (paragraph 0029).
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fidanza in view of Hess, further in view of Lam (US 20210081157 A1).
With respect to claim 2, Fidanza in view of Hess teaches all of the limitations of claim 1 as previously discussed, and Fidanza further teaches wherein the field of the record is populated with an initial value before being updated by the interface-selected value (e.g. paragraph 0076, maximum loan amount information is transferred to the application database and stored in the data warehouse), the operations further comprising: 
determining an updated user interface state based on the interface-selected value, wherein the updated user interface state comprises the interface-selected value and the initial value (e.g. paragraph 0134, amounts that can be entered, such as $1,000 and/or preapproved amount of $25,000; Figs. 16 and 26; i.e. as shown in Figs. 16 and 26, the user interface may be initially populated only with the maximum loan amount, such as $25,000, analogous to an initial value, and when the user uses the user interface to input a desired loan amount, the user interface is updated to include both the maximum loan amount/initial value and the value selected by the user via the user interface).
Although Hess further teaches sending a notification to the second computing device (as previously cited), Fidanza and Hess do not explicitly disclose sending the updated user interface state to the second computing device.  However, Lam teaches sending the updated user interface state to the second computing device (e.g. paragraph 0081, selecting interface based on information that is being or will be presented to the user, contextual data, user device data, data from smart device ecosystem, and user preferences; selecting interface suitable for presenting desired information/services, analyzing contextual data to determine available devices, and available device that can present the information are selected; paragraph 0083, device on which current interface is being presented instructed to cast or otherwise share information to be presented on the new interface).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, and Lam in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued) and Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data), to incorporate the teachings Lam (directed to dynamically determining an interface for presenting information to a user, such as user financial information) to include the capability to, when displaying user interface screens to a user for providing the selected value (i.e. the slider interface presented to the user of Fidanza for displaying a maximum loan amount, selecting an amount, etc.), and where an additional user device has been determined as ideal for the user to provide authentication related to the transaction (i.e. as taught by Hess), further determine that the additional user device is also an interface suitable for displaying the user loan selection interface, and to cast the currently displayed loan selection interface on the first user device (i.e. of Fidanza, including the current state of the user’s selection of a loan amount via the interface) to the additional user device, such that the additional user device receives the user interface in its current/updated state from the first device at the time of the casting (i.e. as taught by Lam). One of ordinary skill would have been motivated to perform such a modification in order to proactively detect a scenario where the current interface is no longer suitable for presenting information and services and determine to change to a new interface that is suitable, seamlessly transitioning from the original interface to the new interface, providing the ability to optimize the presentation of information across multiple interfaces as described in Lam (paragraph 0023-0024).
With respect to claim 17, Fidanza in view of Hess teaches all of the limitations of claim 1 as previously discussed, and Fidanza further teaches the operations further comprising providing a notification to a computing device indicating that the record has been updated, wherein the notification comprises the interface-selected value (e.g. paragraph 0060, crediting e-wallet of consumer or paying bill associated with account of consumer in the value of the loan; paragraph 0062, storing information in transaction database about consumers that subscribe to the e-wallet and their transactions; paragraph 0088, adding new attributes to user profile using loan activities and acquiring all transactional data from the e-wallet; importing user transactional data from the e-wallet and transactional application API; paragraph 0090, new data attributes stored in data warehouse; paragraph 0126, the amount is credited and the wallet credited; paragraph 0132, Fig. 13, loan delivered as shown in block 408; paragraph 0134, Fig. 16, loan delivered; paragraph 0139, Fig. 28, confirmation is shown with information about delivering the loan such as to an e-wallet, etc.; i.e. as shown in block 454 of Fig. 16 and Fig. 28, once the user has selected the loan in the selected amount, an interface/notification is displayed indicating that the loan has been approved, which is indicative of the corresponding record being updated; further, as shown in Figs. 19 and 31, additional user interface screens may be displayed indicating the loan in the amount credited/delivered, including the value selected by the user (i.e. where the loan in the amount of $30 as displayed in Fig. 31 corresponds to the user-requested loan amount entered via the slider interface as shown in Fig. 26)).
Although Hess further teaches sending a notification to the second computing device (as previously cited), Fidanza and Hess do not explicitly disclose the notification provided to the second computing device indicating that the record has been updated, wherein the notification comprises the interface-selected value (e.g. paragraph 0081, selecting interface based on information that is being or will be presented to the user, contextual data, user device data, data from smart device ecosystem, and user preferences; selecting interface suitable for presenting desired information/services, analyzing contextual data to determine available devices, and available device that can present the information are selected; paragraph 0083, device on which current interface is being presented instructed to cast or otherwise share information to be presented on the new interface).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, and Lam in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued) and Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data), to incorporate the teachings Lam (directed to dynamically determining an interface for presenting information to a user, such as user financial information) to include the capability to, when displaying user interface screens to a user notifying the user that the loan in the selected amount has been approved/delivered (and therefore the corresponding value in the record has been updated; i.e. the interfaces of Fidanza for displaying to the user the delivery of the requested loan, including information screens reflecting the amount of the loan as requested by the user), and where an additional user device has been determined as ideal for the user to provide authentication related to the transaction (i.e. as taught by Hess), further determine that the additional user device is also an interface suitable for displaying the user loan information/notification screens, and to cast the currently displayed information/notification screen on the first user device (i.e. of Fidanza, including the information of the approved loan in the user requested amount) to the additional user device, such that the additional user device receives the user interface  providing notification indicating that the record has been updated and including the interface-selected value (the loan amount requested by the user) from the first device at the time of the casting (i.e. as taught by Lam). One of ordinary skill would have been motivated to perform such a modification in order to proactively detect a scenario where the current interface is no longer suitable for presenting information and services and determine to change to a new interface that is suitable, seamlessly transitioning from the original interface to the new interface, providing the ability to optimize the presentation of information across multiple interfaces as described in Lam (paragraph 0023-0024).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fidanza in view of Hess, further in view of Lam, further in view of Natali et al. (US 20210312556 A1).
With respect to claim 3, Fidanza in view of Hess, further in view of Lam teaches all of the limitations of claim 2 as previously discussed.  Fidanza further teaches the operations further comprising determining a sequence of intermediate values between the initial value and the interface-selected value (e.g. as shown in at least Fig. 26, where the slider interface includes a displayed set of intermediate values between a user selected amount and a maximum loan amount), and Lam teaches sending the updated user interface state (as previously cited). 
Fidanza, Hess, and Lam do not explicitly disclose sending program instructions to animate a change from a first configuration corresponding with the initial value to a second configuration corresponding with the interface-selected value.  However, Natali teaches sending program instructions to animate a change from a first configuration corresponding with the initial value to a second configuration corresponding with the interface-selected value (e.g. paragraph 0011, data display module provides animation of progressive steps of images up to current progression of financial goal in view of previous state; paragraph 0026, displaying data for user accounts, including monetary account value and monetary account changes in value, total account value or advancement of values displayed digitally in graphic form using graphic character or element, which may be animated; paragraph 0030, presenting financial performance visualizing feedback in the form of animation(s); paragraph 0051, providing feedback to user concerning account, conveyed graphical in gifs, animated sequences, etc. through software; paragraph 0063-0065, user account information input into algorithm which determines animations to display; preparing animation using attribute of account and varying in proportion with the attribute).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, Lam, and Natali in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued), Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data), and Lam (directed to dynamically determining an interface for presenting information to a user, such as user financial information), to incorporate the teachings Natali (directed to presenting monetary account value or value changes in the form of digital objects) to include the capability to, when providing the interface displaying the change between the initial/default value and the user-selected value (i.e. of Fidanza), to the secondary device (i.e. of Hess, where Lam further teaches transmitting graphical user interfaces from one device to another in a financial transactions environment), additionally provide instructions for displaying an animation showing a change from the initial value to the user-selected value (i.e. as taught by Natali). One of ordinary skill would have been motivated to perform such a modification in order to provide feedback to a user that can stimulate and encourage user interest as described in Natali (paragraph 0026).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fidanza in view of Hess, further in view of Shpurov et al. (US 20210117553 A1).
With respect to claim 8, Fidanza in view of Hess teaches all of the limitations of claim 1 as previously discussed, and Hess further teaches the operations further comprising: receiving an audio recording (e.g. col. 10 lines 35-37, user devices configured with applications that facilitate receiving voice inputs/commands from user via microphone; col. 20 lines 12-20, receiving user logon credentials including biometric credentials such as human voice).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza and Hess in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued), to incorporate the teachings of Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data) to include the capability to receive an audio recording.  One of ordinary skill would have been motivated to perform such a modification in order to enable multi-factor authentication for a customer account and receive an authentication code from a service provider on a device that is appropriate/desired for that user under the specific conditions for which the user has made the request, and to provide additional security for the user/customer account without requiring any additional work or resources on the part of the customer as described in Hess (col. 3 lines 54-60).
Fidanza and Hess do not explicitly disclose determining an intent value based on the audio recording, wherein determining whether the authentication value is received from the second computing device comprises determining that the intent value satisfies a first criterion.  However, Shpurov teaches determining an intent value based on the audio recording, wherein determining whether the authentication value is received from the second computing device comprises determining that the intent value satisfies a first criterion (e.g. paragraph 0017, receiving audio content captured by client device, processing audio content to determine a meaning/intent of the processed audio content, and generate/route requests or commands consistent with the determined content, intent, or meaning; paragraph 0024, converting captured utterance into textual content and determining meaning or intent of textual content/captured utterance; based on determine meaning or intent, performing additional processes to perform operations consistent with the determined meaning or intent; paragraph 0124, determining meaning or intent, such as request for sensitive elements of profile, account, or transaction data; paragraph 0125, performing requested operations such as retrieval of requested elements of profile, account, or transaction data; i.e. determining the intent of the received audio content, and determining an action to be performed based on the determined intent, such as an action related to a user financial account; where determining that an intent has an associated action to be performed on the account is analogous to determining that the intent satisfies a criterion (the criterion being the determining of the action corresponding to the intent)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, and Shpurov in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued) and Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data), to incorporate the teachings Shpurov (directed to encryption of communications involving voice enabled devices in a distributed contributing environment) to include the capability to, upon receiving the user audio input (i.e. such as at a secondary device used to authenticate/approve an action as taught by Hess), determine the user intent associated with the audio input, and determine whether intent satisfies a criterion, such as having an associated action which can be performed (i.e. as taught by Shpurov), where an associated action to be performed at a secondary device at which audio input may be received includes an action to provide an authentication value (i.e. as taught by Hess, where the user may receive a notification request at the secondary device and allow or deny the request; that is, where combined with the system of Hess, a secondary device may receive a notification requesting a user to allow or deny a request, and the secondary device may receive a voice input, where Shpurov teaches that a voice input can be analyzed to determine an intent and an associated action for the intent, where a voice input received regarding a received notification may be to allow or deny the request and therefore have an associated intent and action for allowing/denying the request). One of ordinary skill would have been motivated to perform such a modification in order to maintain data confidentiality in communications involving voice enabled devices in a distributed computing environment as described in Shpurov (abstract).
With respect to claim 9, Fidanza in view of Hess, further in view of Shpurov teaches all of the limitations of claim 8 as previously discussed, and Shpurov further teaches the operations further comprising determining a quantitative value based on an utterance of the audio recording, wherein the set of values comprises the quantitative value (e.g. paragraph 0023, capturing utterance of user requesting current balance of credit card account; packing audio content and further packaging elements of credential data identifying the user, device, etc.; paragraph 0024, determining intent, identifying systems to perform operations consistent with intent, generating data requesting performance of the operations, such as retrieving requested balance of credit card account, and transmitting the data; paragraph 0031, characterizing request in utterance and associated financial institution).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, and Shpurov in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued) and Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data), to incorporate the teachings Shpurov (directed to encryption of communications involving voice enabled devices in a distributed contributing environment) to include the capability to, upon receiving the user audio input, determining various quantitative values based on the audio input, such as credential data identifying the user, an associated financial institution, etc., and further performing operations based on the audio input to retrieve additional quantitative values, such as a credit account balance of a user at a financial institution (i.e. as taught by Shpurov), where each of these different quantitative values (user credentials, identification, financial institution, account balances) are included in a set of values in a database record (i.e. as taught by both Fidanza and Shpurov, where Fidanza teaches similar values queried from a database record as cited above with respect to claim 1). One of ordinary skill would have been motivated to perform such a modification in order to maintain data confidentiality in communications involving voice enabled devices in a distributed computing environment as described in Shpurov (abstract).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fidanza in view of Hess, further in view of Heiney et al. (US 20140310589 A1).
With respect to claim 16, Fidanza in view of Hess teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the user interface is displayed as an element of a web application (e.g. paragraph 0058, e-wallet such as incorporated with mobile device application or hosting application in web portal; paragraph 0067, e-wallet application; web applications; paragraph 0076, application brought up on mobile device or accessed via web portal).  Fidanza and Hess do not explicitly disclose wherein the user interface is displayed as a canvas element of a domain object model of a web application or wherein providing the user interface comprises: 
retrieving a first set of interface-selected values from the first computing device based on a first interaction with the UI; 
generating a server-side value based on the first set of interface-selected values; 
providing the server-side value to the first computing device, wherein providing the server-side value to the first computing device causes the first computing device to update the canvas element without re-rendering non-canvas elements of the web application.
However, Heiney teaches wherein the user interface is displayed as a canvas element of a domain object model of a web application (e.g. paragraph 0039, HTML 5 language including canvas element allowing for dynamic, scriptable rendering of two dimensional shapes and bitmap images; canvas element consists of drawable region defined in HTML; using script to control generation and interaction with graphics or text placed in canvas; paragraph 0041-0042, defining communication in markup language supported by browser as a plurality of elements including check box, radio buttons, text field, etc., or images, containers and additional elements; at least one element is a canvas element which is used to display content of the communication including both user specific content and non-user specific content; i.e. at least some portion of the user interface is displayed as a canvas element as defined by the HTML for the application) and wherein providing the user interface comprises: 
retrieving a first set of interface-selected values from the first computing device based on a first interaction with the UI (e.g. paragraph 0043-0044, script controlling generation of and interaction with content placed in canvas area, forming invisible client that controls content, intercepts user interactions, and alters content accordingly; script defines user specific content as a plurality of user specific objects and non-user specific content as a plurality of non-user specific objects, defines coordinates, draws objects, etc., as canvas natives visible in browser; paragraph 0050, user edits content in browser; paragraph 0064, user initiating events in browser including input/edit data, input commands, other control information; browser requesting content from server based on user input; i.e. a user may provide interactions using the browser on the first device causing displayed user interface objects to be edited/modified/etc., creating a set of UI selected values based on interaction with the UI (i.e. values corresponding to the object modifications)); 
generating a server-side value based on the first set of interface-selected values (e.g. paragraph 0052, objects, user specific objects, non-user specific objects stored in memory, which may be in the server; paragraph 0053, server maintaining subset of objects in memory, updated when object has been edited in browser as a result of interpreted user initiated event, and may only include objects that may be edited as a result of the interpreted user event; objects edited as result of interpreted user events communicated to server for updating subset of objects; paragraph 0064, server responding to user request by providing content back to the browser; server pushing/updating data in the browser; paragraph 0066, communication provided from server over network may be website having one or more webpages, etc.; server providing content such as pages, apps, audio, video, etc.; i.e. user modifications to canvas objects may be saved, updated, transmitted, etc. the server, resulting in a server-side value based on the set of UI selected values); 
providing the server-side value to the first computing device, wherein providing the server-side value to the first computing device causes the first computing device to update the canvas element without re-rendering non-canvas elements of the web application (e.g. paragraph 0050, altered content reflowed/redrawn in browser as amended by user; paragraph 0051, clipping applied when redrawing content in browser after editing so that only affected portions of content are reflowed and redrawn when user is interacting with communication; only area containing objects that changed position reflowed and redrawn, etc.; objects can draw themselves asynchronously while user is interacting; paragraph 0064, server responding to user request by providing content back to the browser; server pushing/updating data in the browser; i.e. the server may provide content/updated content (such as where it is the server which stores the objects) back to the client device in response to the user interactions, causing updated canvas content to be redrawn in the browser, without causing other elements displayed in the browser to be redrawn).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Fidanza, Hess, and Heiney in front of him to have modified the teachings of Fidanza (directed to issuing loans to consumers determined to be creditworthy and generating behavior profiles of consumers, including based on obtaining user confirmation of the loan to be issued) and Hess (directed to determination of authentication mechanisms, for account based activities, including using user behavior data), to incorporate the teachings Heiney (directed to creating communications editable in a browser independent of platform and operating system) to include the capability to implement at least one user interface component (i.e. within the web application of Fidanza) as a defined canvas element, such that as the user interacts with the user interface to edit various objects (i.e. such as manipulating the user interface to provide a desired loan value as taught by Fidanza), the user interactions and corresponding values can be provided to the server, and the server can respond with updated content based on the user interactions, and the canvas element of the user interface can be updated/redrawn to reflect the user interactions/edits and updated content from the server, without re-drawing other portions of the webpage/webapplication (as taught by Heiney). One of ordinary skill would have been motivated to perform such a modification in order to meet a recognized need for a method of creating a communication (including such items as statements, bills, invoices, contracts, proposals, etc., including customer specific data such as credit card data) including user specific content editable in a browser by a user that is independent of the user’s platform or operating system, as described in Heiney (paragraph 0012).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fidanza in view of Hess, further in view of Hanson, further in view of Peek, further in view of Poppe, further in view of Desineni, further in view of Sogani, further in view of Boudville, further in view of Cernoch, further in view of Lin, further in view of Poff, further in view of Lam, further in view of Natali, further in view of Shpurov, further in view of Heiney.
With respect to claim 20, Fidanza in view of Hess teaches all of the limitations of claim 1 as previously discussed.  Claim 20 further recites additional limitations which are substantially similar to those recited in claims 2-17. Therefore, claim 20 is rejected under the combined teachings of Fidanza in view of Hess, further in view of Hanson, further in view of Peek, further in view of Poppe, further in view of Desineni, further in view of Sogani, further in view of Boudville, further in view of Cernoch, further in view of Lin, further in view of Poff, further in view of Lam, further in view of Natali, further in view of Shpurov, further in view of Heiney, as each reference is cited and applied above with respect to the parallel limitations of claims 2-17, with the references respectively being combined for the motivations as provided above with respect to the parallel limitations of claims 2-17.

	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179